                                                                               Entered on Docket
                                                                               February 28, 2019
                                                                               EDWARD J. EMMONS, CLERK
                                                                               U.S. BANKRUPTCY COURT
                                                                               NORTHERN DISTRICT OF CALIFORNIA


                              1   WEIL, GOTSHAL & MANGES LLP
                                                                            Signed and Filed: February 27, 2019
                                  Stephen Karotkin (pro hac vice)
                              2   (stephen.karotkin@weil.com)
                              3   Jessica Liou (pro hac vice)
                                  (jessica.liou@weil.com)
                                                                            ________________________________________
                              4   Matthew Goren (pro hac vice)              DENNIS MONTALI
                                  (matthew.goren@weil.com)                  U.S. Bankruptcy Judge
                              5   767 Fifth Avenue
                                  New York, NY 10153-0119
                              6   Tel: 212 310 8000
                              7   Fax: 212 310 8007

                              8   KELLER & BENVENUTTI LLP
                                  Tobias S. Keller (#151445)
                              9   (tkeller@kellerbenvenutti.com)
                                  Jane Kim (#298192)
                             10
                                  (jkim@kellerbenvenutti.com)
                             11   650 California Street, Suite 1900
                                  San Francisco, CA 94108
                             12   Tel: 415 496 6723
                                  Fax: 650 636 9251
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                                  Proposed Attorneys for Debtors
      767 Fifth Avenue




                             14
                                  and Debtors in Possession
                             15
                                                                UNITED STATES BANKRUPTCY COURT
                             16
                                                                NORTHERN DISTRICT OF CALIFORNIA
                             17                                       SAN FRANCISCO DIVISION
                             18   In re:

                             19   PG&E CORPORATION,                                 Bankruptcy Case
                                                                                    No. 19-30088 (DM)
                             20            - and -
                                                                                    Chapter 11
                                                                                    (Lead Case)
                             21   PACIFIC GAS AND ELECTRIC
                                                                                    (Jointly Administered)
                                  COMPANY,
                             22                       Debtors.
                                                                                    ORDER PURSUANT TO 11 U.S.C. §§ 503(b)(9)
                                                                                    AND 105(a) ESTABLISHING PROCEDURES
                             23                                                     FOR THE ASSERTION, RESOLUTION, AND
                                  ☐Affects PG&E Corporation                         SATISFACTION OF CLAIMS ASSERTED
                             24   ☐Affects Pacific Gas and Electric Company         PURSUANT TO 11 U.S.C. § 503(b)(9)
                             25   ☒Affects both Debtors

                             26   * All papers shall be filed in the Lead Case,
                                  No. 19-30088 (DM).
                             27

                             28


                             Case: 19-30088          Doc# 700    Filed: 02/27/19   Entered: 02/28/19 12:49:20     Page 1 of 5
                              1          Upon the Motion, dated January 29, 2019 (the “Motion”),1 of PG&E Corporation (“PG&E

                              2   Corp.”) and Pacific Gas and Electric Company (the “Utility”), as debtors and debtors in possession

                              3   (collectively, “PG&E” or the “Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11

                              4   Cases”), pursuant to sections 503(b)(9) and 105(a) of title 11 of the United States Code (the

                              5   “Bankruptcy Code”), for entry of an order (i) authorizing the Debtors to establish procedures (the

                              6   “Procedures”) for the assertion of unpaid claims pursuant to section 503(b)(9) of the Bankruptcy Code

                              7   (the “503(b)(9) Claims”) and the resolution, allowance, and satisfaction thereof, and (ii) prohibiting

                              8   Vendors from pursuing 503(b)(9) Claims outside the Procedures, all as more fully set forth in the

                              9   Motion; and this Court having jurisdiction to consider the Motion and the relief requested therein

                             10   pursuant to 28 U.S.C. §§ 157 and 1334, Order Referring Bankruptcy Cases and Proceedings to

                             11   Bankruptcy Judges, General Order 24 (N.D. Cal.), and Rule 5011-1(a) of the Bankruptcy Local Rules

                             12   for the United States District Court for the Northern District of California (the “Bankruptcy Local
Weil, Gotshal & Manges LLP




                             13   Rules”); and consideration of the Motion and the requested relief being a core proceeding pursuant to
 New York, NY 10153-0119
      767 Fifth Avenue




                             14   28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409;

                             15   and the Court having found and determined that notice of the Motion as provided to the parties listed

                             16   therein is reasonable and sufficient, and it appearing that no other or further notice need be provided;

                             17   and this Court having reviewed the Motion and the Wells Declaration (as amended on February 2, 2019

                             18   [Docket No. 263]); and this Court having held a hearing on the Motion; and this Court having

                             19   determined that the legal and factual bases set forth in the Motion establish just cause for the relief

                             20   granted herein; and it appearing that the relief requested in the Motion is in the best interests of the

                             21   Debtors, their estates, creditors, shareholders, and all parties in interest; and upon all of the proceedings

                             22   had before this Court and after due deliberation and sufficient cause appearing therefor,

                             23          IT IS HEREBY ORDERED THAT:

                             24          1.      The Motion is granted as provided herein.

                             25   1
                                    Capitalized terms used but not otherwise herein defined shall have the meanings ascribed to such
                             26   terms in the Motion.

                             27

                             28


                             Case: 19-30088       Doc# 700      Filed: 02/27/19      Entered: 02/28/19 12:49:20         Page 2 of 5
                              1          2.     The following Procedures are the sole and exclusive method for the assertion, resolution,

                              2   allowance, and satisfaction of 503(b)(9) Claims against the Debtors: 2

                              3                 a)      Any Vendor asserting a 503(b)(9) Claim must prepare a proof of claim (a “Proof
                                                        of 503(b)(9) Claim”), substantially in the form annexed as Schedule 1 hereto
                              4                         (the “Proof of 503(b)(9) Claim Form”) that sets forth: (i) the value of the Goods
                                                        the Vendor contends the Debtors received within twenty (20) days prior to the
                              5                         Petition Date; (ii) documentation, including invoices, receipts, bills of lading,
                                                        and the like, identifying the particular Goods for which the claim is being
                              6                         asserted; (iii) documentation regarding which Debtor the Goods were shipped
                                                        to, the date the Goods were received by such Debtor, and the alleged value of
                              7                         such Goods; and (iv) a statement indicating (I) whether the value of such Goods
                                                        listed in the Proof of 503(b)(9) Claim represents a combination of services and
                              8                         Goods, (II) the percentage of value related to services and related to Goods, and
                                                        (III) whether the Vendor has filed any other claim against any Debtor regarding
                              9                         the Goods underlying its Proof of 503(b)(9) Claim;
                             10                 b)      All Proofs of 503(b)(9) Claims must be submitted to the Debtors’ proposed
                                                        claims and noticing agent, Prime Clerk LLC (“Prime Clerk”), so as to be
                             11                         received no later than the fiftieth (50th) day after the date of this Order (the
                                                        “503(b)(9) Claim Filing Deadline”), either (i) by mail or hand delivery at PG&E
                             12                         Corporation Claims Processing Center c/o Prime Clerk LLC, 850 3rd Avenue,
                                                        Suite 412, Brooklyn, New York 11232, or (ii) electronically via the interface
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119




                                                        provided           on          Prime         Clerk’s          website         at
                                                        http://restructuring.primeclerk.com/PGE/EPOC-index. Proofs of 503(b)(9)
      767 Fifth Avenue




                             14                         Claims sent by facsimile or electronic mail will not be accepted;
                             15                 c)      The Debtors shall have seventy-five (75) days (or such later date as may be
                                                        approved by the Court) after the 503(b)(9) Claim Filing Deadline to file with the
                             16                         Court and serve any objections (the “Objections”) to timely filed 503(b)(9)
                                                        Claims (the “Objection Deadline”), without prejudice to the Debtors’ right to
                             17                         set an extension to such Objection Deadline;
                             18                 d)      All timely filed 503(b)(9) Claims will be deemed allowed unless objected to by
                                                        the Debtors on or before the Objection Deadline;
                             19
                                                e)      Notwithstanding and without limiting the foregoing, the Debtors are authorized,
                             20                         but not required, to negotiate, in their sole discretion, with any Vendor and to
                                                        seek an agreement resolving any Objection to such Vendor’s 503(b)(9) Claim
                             21

                             22   2
                                   These Procedures shall not apply to any claims that are treated as Operational Integrity Supplier
                             23   Claims pursuant to the Motion of Debtors Pursuant to 11 U.S.C. §§ 105(a), 363(b), and 503(b)(9)
                                  and Fed. R. Bankr. P. 6003 and 6004 for Interim and Final Authority to Pay Prepetition Obligations
                             24   Owed to Certain Safety and Reliability, Outage, and Nuclear Facility Suppliers or any claims of the
                                  Exchange Operators pursuant to the Motion of Debtors Pursuant to 11 U.S.C. §§ 105, 362, 363, and
                             25   364 and Fed. R. Bankr. P. 6003 and 6004 to (a) Honor Prepetition Obligations to Natural Gas and
                                  Electricity Exchange Operators, (b) Grant Administrative Expense Claims and Authorize Posting of
                             26
                                  Collateral to Exchange Operators, Trading Counterparties, and Future Commission Merchants, (c)
                             27   Modify the Automatic Stay, and (d) Grant Related Relief.

                             28


                             Case: 19-30088      Doc# 700      Filed: 02/27/19    Entered: 02/28/19 12:49:20        Page 3 of 5
                              1                          without the need for any further order by the Court;

                              2                   f)     If the Debtors cannot reach agreement with a Vendor regarding a particular
                                                         Objection to such Vendor’s 503(b)(9) Claim, the Debtors will schedule the
                              3                          matter for a hearing by the Court;

                              4                   g)     To the extent a 503(b)(9) Claim is allowed, such 503(b)(9) Claim will be
                                                         satisfied pursuant to, and as set forth in, a chapter 11 plan for the Debtors as
                              5                          confirmed by the Court, or as otherwise ordered by the Court after notice and an
                                                         opportunity for a hearing; provided, that the Debtors reserve the right to exercise
                              6                          any lawful right of setoff against any 503(b)(9) Claim; and

                              7                   h)     Vendors shall be forever barred, without further order of the Court, from
                                                         asserting 503(b)(9) Claims after the expiration of the 503(b)(9) Claim Filing
                              8                          Deadline, but shall not be barred from asserting any related or unrelated general
                                                         unsecured claims in accordance with any general unsecured claims bar date
                              9                          established in these Chapter 11 Cases.

                             10            3.     The Proof of 503(b)(9) Claim Form attached as Schedule 1 is hereby approved.

                             11            4.     All Vendors are prohibited from using any other means for the assertion, reconciliation,

                             12   allowance, resolution, or satisfaction of their 503(b)(9) Claims, including, without limitation, the filing
Weil, Gotshal & Manges LLP




                             13   of a motion for allowance, or to compel payment, of any 503(b)(9) Claims.
 New York, NY 10153-0119




                                           5.     Within five (5) business days of the date of entry of this Order, the Debtors will serve
      767 Fifth Avenue




                             14

                             15   notice of this Order to all parties known to the Debtors to have potential 503(b)(9) Claims.

                             16            6.     Nothing contained in this Order or in the Motion is intended to be or shall be construed

                             17   as (a) an admission as to the validity of any claim against the Debtors, (b) a waiver of the Debtors’ or

                             18   any appropriate party in interest’s rights to dispute any claim, or (c) an approval or assumption of any

                             19   agreement, contract, program, policy, or lease under section 365 of the Bankruptcy Code. Likewise

                             20   any payment made pursuant to this Order is not intended to be and shall not be construed as an

                             21   admission to the validity of any claim or a waiver of the Debtors’ rights to dispute such claim

                             22   subsequently.

                             23            7.     Notwithstanding entry of this Order, nothing herein shall create, nor is intended to

                             24   create, any rights in favor of or enhance the status of any claim held by, any party.

                             25            8.     The Debtors are authorized to take all steps necessary or appropriate to carry out this

                             26   Order.

                             27

                             28


                             Case: 19-30088        Doc# 700     Filed: 02/27/19     Entered: 02/28/19 12:49:20         Page 4 of 5
                              1          9.     This Court shall retain jurisdiction to hear and determine all matters arising from or

                              2   related to the implementation, interpretation, or enforcement of this Order.

                              3                                          ** END OF ORDER **

                              4

                              5

                              6

                              7

                              8

                              9

                             10

                             11

                             12
Weil, Gotshal & Manges LLP




                             13
 New York, NY 10153-0119
      767 Fifth Avenue




                             14

                             15

                             16

                             17

                             18

                             19

                             20

                             21

                             22

                             23

                             24

                             25

                             26

                             27

                             28


                             Case: 19-30088      Doc# 700      Filed: 02/27/19     Entered: 02/28/19 12:49:20    Page 5 of 5
